Citation Nr: 0022611	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-24 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

2.  Entitlement to an increased evaluation for hallux valgus 
with callosities of the right foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for hallux valgus 
with callosities of the left foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
post-traumatic stress disorder (PTSD) from August 9, 1993 to 
June 18, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1968.  Service records disclose that the appellant 
served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to the service connection 
for a skin disorder and peripheral neuropathy, claimed as due 
to Agent Orange exposure, service connection for PTSD, and 
for increased rating evaluations for hallux valgus with 
callosities of the right and left foot. 

The appellant had a hearing before the undersigned member of 
the Board sitting at Washington, D. C. in April 1998.  

In August 1998, the Board denied service connection for a 
skin disorder as due to Agent Orange exposure, and remanded 
the remaining issues on appeal to the RO for further 
evidentiary development.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
appellant's peripheral neuropathy to service or to any 
herbicide exposure.

2.  The hallux valgus of the right foot is productive of 
moderately severe impairment.

3.  The hallux valgus of the left foot is productive of 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  The appellant's claims for service connection for 
peripheral neuropathy, claimed as a result of exposure to 
Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a 20 percent evaluation for 
hallux valgus with callosities of the right foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5284 (1999).  

3. The schedular criteria for a 20 percent evaluation for 
hallux valgus with callosities of the left foot have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may granted for an organic disease of the nervous 
system, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309 (e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).  If a appellant was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  

The provisions of 38 C.F.R. § 3.309(e) further define acute 
and subacute peripheral neuropathy as meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  8 C.F.R. § 3.307(a)(6)(ii).  
The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

A veteran-claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In making any claim for service connection, the appellant has 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  That is, the 
threshold question that must be resolved with regard to each 
claim is whether the appellant has presented evidence that 
the claim is plausible.  If not, the appeal fails as to that 
claim, and the VA is under no duty to assist the appellant in 
any further development of that claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit, supra.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.

The Board notes that the Court has held that there is some 
duty to assist an appellant in the completion of his 
application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette, supra.  The 
facts and circumstances of this case, however,  are such that 
no further action is warranted. 

Factual Background

Service medical records are negative for any complaints or 
diagnosis of peripheral neuropathy.  His Report of Transfer 
Or Discharge, Form DD-214, shows that the appellant had 
service Vietnam.

From 1970 to 1999 the appellant received treatment at VA and 
private facilities and underwent several examinations for 
various disorders, to include peripheral neuropathy. He was 
hospitalized VA facility in March 1986 for alcohol withdrawal 
seizures, and hypertension.  The medical report indicated 
that a computerized tomography (CT) scan showed evidence of a 
small, old infarct but no other abnormalities.  It was noted 
that electroencephalogram (EEG) revealed mild abnormality 
that was attributed to theta activity in the left temporal 
area, without evidence of epileptiform area or localization.

The record reflects that the appellant was hospitalized at a 
VA medical facility in September 1991 for treatment for 
alcohol dependence.  The hospital report shows that numerous 
consultations were requested for peripheral neuropathy, which 
the summary indicates was secondary to the appellant's 
alcoholism and "multiple modern medical problems."

A March 1992 VA hospital report indicated that the appellant 
was admitted for treatment of seizure disorder secondary to 
alcohol withdrawal.  He reported a history of numbness in 
both feet secondary to alcohol.  The medical report noted 
that the appellant's history was significant for peripheral 
neuropathy secondary to alcohol. 

The appellant was privately evaluated in October 1992.  The 
medical report indicated that the appellant complained of 
having a nerve problem since service.  The appellant reported 
that he drank a lot in an attempt to control his nerves and 
stress, and reported that he suffers from mild alcoholism.  
The diagnostic impression was peripheral neuropathy, which 
the physician opined "may be related to nutritional 
deprivation, alcoholism, or degenerative arthritis." 

A hearing conducted at the RO in June 1994 was confined to 
the issue of service connection for PTSD.

The appellant underwent VA nerve conduction studies involving 
the ulna and peroneal nerves in September 1994.  The findings 
were noted to be consistent with polyneuropathy, moderately 
advanced.

During a January 1996 hearing at the RO, the appellant stated 
that he had no disabling conditions prior to his entry into 
military service, and noted that he had not been evaluated 
with any disqualifying conditions on his service entrance 
examination.  The appellant indicated that his military 
occupation specialty was combat engineer.  He testified that 
his duties involved construction and demolition, and sweeping 
for mines.  He reported that he arrived in Vietnam after the 
Tet Offensive, and indicated that the unit to which he was 
assigned at that time was primarily involved in clean up and 
construction activities.  The appellant stated that as a 
field construction worker, he was exposed to chemical agents.  
He further noted that some of the construction assignments 
involved the moving or removal of shrubbery or trees that 
would have been sprayed with herbicides.  The appellant 
reported that he had undergone VA Agent Orange Registry 
examination.  He also reported that an October 1992 private 
medical report submitted in conjunction with his claim for 
Social Security disability benefits referenced a diagnostic 
finding of peripheral neuropathy. 

The record reflects that in March 1996, the appellant was 
awarded Social Security disability benefits based upon severe 
alcoholism with peripheral neuropathy, and seizure disorder; 
post-traumatic stress disorder with anxiety; hypertension; 
and congenital deformities of both feet.  It was determined 
that the veteran had been unable to work since 1986.

The appellant provided additional testimonial evidence 
concerning the onset and severity of his peripheral 
neuropathy in April 1998.  The appellant reported that he 
served in Vietnam from March 1968 to July 1968.  His military 
occupation specialty was combat engineer, which involved 
minesweeping, construction, and the defusing of mines which 
were blown in place.  It was the appellant's belief that he 
was exposed to chemical agents while clearing brush during 
various road sweeps in which he participated.  He reported 
that he experiences a loss of sensation in his feet, and 
occasional weakness in his legs and arms.  He indicated that 
he is receiving treatment for this condition at the VA 
medical facility, although medical personnel were not certain 
of the etiology of his neurological impairment.  The 
appellant reported that a private physician related his 
peripheral neuropathy to exposure to Agent Orange during his 
period of military duty.  The appellant also noted that he 
was awarded benefits due to total and permanent disability, 
based upon a claim filed with the Agent Orange 
Administration.   

Analysis

The appellant's service medical records are negative for any 
complaints, diagnosis, or treatment for peripheral 
neuropathy.  The first clinical evidence of peripheral 
neuropathy was in 1991, many years after his release from 
active duty.  Accordingly the criteria for the presumption of 
service connection under 38 C.F.R. § 3.309 have not been met.  

As previously set forth, service connection may also be 
established on a direct incurrence basis if the evidence 
shows that appellant's peripheral neuropathy is etiologically 
related any claimed exposure to Agent Orange in service or 
otherwise to service, even though the disorder is not among 
those enumerated at 38 C.F.R. § 3.309(e).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

However, the veteran has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which related the peripheral neuropathy to the 
reported exposure to Agent Orange or otherwise to service.  
The Court has held that assertions of medical relationship, 
causation or diagnosis, made by anyone lacking the medical 
training and expertise to enter such a judgment, including 
statements of the appellant, have no probative value.  Thus, 
the appellant's contentions that his neurological symptoms 
may be due to his alleged exposure to Agent Orange cannot be 
considered in this regard.  Grottveit, supra.  Accordingly, 
the veteran's claim is not well grounded and must be denied. 

Increased Evaluation

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling.  38 C.F.R. § 4.45 (1999). 

The RO has assigned 10 percent rating for hallux valgus 
involving each foot in accordance with the criteria set forth 
in the VA's Schedule for Rating Disabilities. 38 C.F.R. 
§ Part 4, Diagnostic Code 5280 (1999).

Diagnostic Code 5280 provides for the evaluation of hallux 
valgus, unilateral.  A 10 percent evaluation is warranted for 
hallux valgus based on objective evidence of a severe 
disability, if equivalent to amputation of the great toe; or 
if operated with resection of metatarsal head.  This is the 
highest rating evaluation warranted under Diagnostic Code 
5280.

The hallux valgus may also be evaluated under Diagnostic Code 
5284, which provides for the evaluation of other injuries to 
the foot.  A rating of 10 percent is provided there for 
moderate injuries, of 20 percent for moderately severe 
injuries, and of 30 percent for severe injuries.

Factual Background

Service medical records disclose that the entrance 
examination showed hallux valgus which was described as 
asymptomatic.  The treatment records show that the appellant 
was seen on several occasions for bilateral hallux valgus, 
which became symptomatic following patrols in Vietnam.  A 
Medical Board was convened in August 1968.  It was the 
determination of the panel that the appellant was unfit for 
continued duty, and recommendation that the appellant be 
discharged due to his bilateral foot disability. 

The record discloses that service connection for bilateral 
hallux valgus with callosities was initially denied by rating 
action dated in November 1968.  In January 1992, the 
appellant sought to reopen his previously denied claim for 
service connection for his bilateral foot disability.  

The appellant underwent VA medical examination in March 1992.  
On general medical examination, the appellant was evaluated 
with bilateral deformity of the number one 
metatarsophalangeal (MTP) joint with lateral deviation.  
Physical examination showed bilateral flexion deformities of 
the number one MTP joints on both feet, and bilateral 
congenital pes planus.  On VA feet examination, the appellant 
was evaluated with severe hallux valgus of bunion deformities 
of both feet.  Physical examination of the feet showed a 40 
degree hallux valgus deformity.  There were thick ulcerations 
and calluses over the medial aspects of the great toe MTP 
joints.  Considerable tenderness was detected beneath the 
metatarsal heads of the lesser toes, in addition to painful 
calluses beneath the ball of the foot and the lateral ray.  

The examiner noted that these findings were characteristic of 
severe bunion deformities.  The examiner indicated that the 
appellant experienced difficulty with squatting and toe 
raising due to the multiple deformities of his toes.  The 
appellant's function was markedly diminished because of 
severe bunion deformity.  The appellant was also observed to 
limp on both feet.  X-ray studies of the feet revealed severe 
bilateral hallux valgus deformities with frank subluxation of 
the great toe MTP joints.

In April 1992, the RO determined that clear and unmistakable 
error was committed in the November 1968 rating decision, 
which denied service connection for a bilateral foot 
disability.  It was further the determination of the RO that 
service connection was established for bilateral hallux 
valgus based upon in service aggravation.  The case was 
thereafter submitted to the Director of Compensation and 
Pension Services for approval of the proposed award of 
retroactive benefits.  In June 1992, the Director of 
Compensation and Pension Services concurred with the board's 
findings in this case, and approved the award for a 
retroactive grant of benefits for a bilateral foot 
disability.  The RO implemented this decision by rating 
action dated in July 1992.  Service connection was granted 
for hallux valgus with callosities of the right and left 
foot, and a 10 percent evaluation was assigned for each foot 
under Diagnostic Code 5280.  This rating has remained in 
effect since that time.

The appellant was received intermittent treatment at VA and 
private facilities from 1992 to 1999 for various problems 
including complaints pertaining to his feet.  In March 1993 
the Social Security Administration awarded disability 
benefits.  The disabilities involved included painful feet 
and calluses.

A VA examination was conducted in September 1997.  At that 
time the appellant complained of difficulty with shoe wear 
and pain on ambulation.  It was noted that the appellant had 
been offered surgical treatment within the last year for his 
bilateral foot condition, but refused.  The basis of the 
appellant's refusal of surgical treatment concerned the 
extensive nature of the surgical procedure to be performed.  
The examiner indicated that the appellant was observed to 
have obvious bilateral foot deformities on examination.  

The appellant was noted to have severe hallux valgus 
bilaterally with crossing of the great and second toes 
bilaterally.  The third toe of the right foot was noted to be 
covered by the second and fourth toes with corresponding 
callosities present on the second and fourth toes.  A 
transfer lesion was observed on the plantar surface of the 
right foot, overlying the second and third metatarsal heads 
as well.  This was noted to be quite tender to palpation.  
There was a small callous on the medial border of the great 
toe metatarsal head, which was tender to palpation.  The 
sesamoids were palpable and dislocated lateral to the first 
toe metatarsal head.  Distally the foot was neurovascularly 
intact, with the exception that the appellant was unable to 
abduct his toes.  The appellant exhibited active flexion and 
extension, although range of motion of the great toe and 
"TP" joint was noted to be quite limited.  It was noted 
that range of motion and pressure on the great toe and TP 
joint of both feet caused crepitation.  

The examination further showed evidence of a plantar callus 
over the fifth metatarsal head of the left foot.  There was a 
prominence of the fifth metatarsal head laterally on the 
right foot, which was noted to be consistent with a 
bunionette.  There was a callous on the second toe due to 
crossing over of the first toe over the second toe.  The 
appellant was noted to have mildly rigid hammertoes of all of 
the lesser toes on the foot, bilaterally.  The left foot 
exhibited a palpably dislocated sesamoid, and was tender at 
the great toe and TP joint.  X-ray studies of the right foot 
revealed severe hallux valgus deformity with diffuse 
osteoporotic changes.  Studies of the left foot also revealed 
severe hallux valgus deformity and diffuse osteoporotic 
changes, but with a small plantar spur as well.

The assessment was severe bunion deformity with hallux 
valgus, and great toe and TP arthritis bilaterally.  It was 
noted that the bilateral severe bunion deformities would be 
amenable to surgical correction.  This would include proximal 
metatarsal osteotomy in addition to a great toe MTP fusion.  
The examiner indicated that this procedure would involve 
extensive surgery requiring non-weight bearing ambulation on 
the operative foot for at least two months.  It was noted 
that if the appellant was not willing to accept this 
perioperative restriction, then continued conservative 
treatment with appropriate shoe wear was an acceptable 
alternative.

During an April 1998 hearing before the Board, the appellant 
provided testimonial evidence concerning the nature and 
severity of his bilateral foot disability.  In this context, 
the appellant indicated that symptoms associated with his 
bilateral foot disability had increased in severity.  He 
reported that he was unable to stand for prolonged periods, 
or walk for extended distances.  The appellant indicated that 
he utilized orthopedic footwear.  It was his contention that 
he was unable to perform daily activities due to his foot 
symptomatology.  The appellant described pain associated with 
his feet as "walking on pins or hot coals."  He also 
described a sensation that "something was sticking up in 
[his feet]."  

The appellant further testified that he was able to walk 
approximately one block before stopping.  Finally, the 
appellant indicated that he needed to elevate his feet for 
relief, and that he would walk on the sides of this feet at 
times because of his inability to weight bear due to 
calluses.  He stated that his feet are occasionally too 
painful to walk or stand.

A VA examination was conducted in June 1999.  The appellant 
reported complaints of bilateral foot pain with or without 
shoe wear.  He noted that his foot pain was worse with 
ambulation, and had increased in severity since 1967.  The 
appellant was noted to utilize special shoes, with some 
tolerable ambulation but without completely resolved 
symptoms.  It was noted that the appellant experienced 
difficulty walking more than several hundred feet.  The 
appellant was noted to complain of persistent pain, even when 
standing from a seated position.  It was noted that his 
symptoms were improved with Epsom soaks and rest.

On physical examination, the feet exhibited marked hallux 
valgus deformities.  The appellant's right foot demonstrated 
hallux valgus with an overlap over his second toe.  There was 
a large two centimeter callosity and hyperkeratosis observed 
above and around the plantar medial aspect of his great MTP 
joint.  There was a large callosity under the third 
metatarsal head, which was noted to be tender to palpation.  
There were obvious hammer deformities noted of all of his 
lesser toes.  These toes were all noted to be rigid.  The 
range of motion of his great toe, as well as all of his 
lesser toes was evaluated as significantly restricted with an 
arc of motion of approximately 15 degrees in all joints.  

The examination of the left foot showed similar severe hallux 
valgus deformity.  There was a large area, two centimeters in 
diameter of hyperkeratosis at the MTP joint of the great toe.  
There was a similarly large two centimeter in diameter area 
of hyperkeratosis under the fifth metatarsal MTP joint.  Both 
of these areas were exquisitely tender to palpation.  
Hammertoe deformities were noted in all of the lesser toes of 
the left foot.  The left great toe was observed to be 
overlapped by the second toe.  There was restricted range of 
motion detected, with an arc of motion of 15 degrees in all 
affected joints.  

X-ray studies of the right foot revealed severe hallux valgus 
deformity with mild MTP degenerative change, with evidence of 
hammertoes.  X-ray studies of the left foot revealed severe 
hallux valgus deformity and mild degenerative change of the 
first MTP joint with evidence of hammertoes.  A tripartite 
tibial sesamoid was demonstrated.  There was no evidence of 
pes planus detected in conjunction with radiographs of either 
foot.

In his assessment, the examiner indicated that the appellant 
exhibited severe hallux valgus deformities of both feet.  
There was evidence of transfer metatarsalgia in the right 
foot.  The appellant's left foot was noted to exhibit 
evidence of a bunionette.  All of the observed changes were 
noted to be rigid.  There was marked restriction of motion in 
all joints, on both active and passive motion.  It was the 
examiner's opinion that the appellant would most likely 
benefit from a great toe MTP joint fusion as well as 
interphalangeal joint resections of his lesser toes with 
correction of the hammer deformities.

Analysis

Initially, the Board finds that the appellant's claims for 
increased evaluation are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), that is, the claims are plausible.  
The Board notes that the claims for increased evaluations are 
generally considered to be well grounded, where the disorder 
was previously service-connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

The appellant's statements and testimony describing the 
symptoms associated with his hallux valgus are competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record and pertinent rating 
criteria.

The most recent VA examination showed that the appellant had 
severe hallux valgus deformities of the great toe 
bilaterally.  The second toe was noted to overlap the great 
toe bilaterally.  Additionally, the callosities shown on the 
right foot were noted to be tender to palpation and the two 
areas of hyperkeratosis on the left foot were described as 
being exquisitely tender. Other objective findings on 
examination showed significantly restricted range of motion 
of the great and second toes.  X-ray studies revealed mild 
degenerative changes involving the MTP joints with hammertoe 
deformities.  

The Board finds that the current clinical findings, when 
viewed in conjunction with the veteran's complaints and the 
holding in the Deluca case demonstrate that the degree of 
disability, to include functional impairment, caused by the 
hallux valgus of each foot more nearly approximates the 
criteria for moderately severe impairment under diagnostic 
Code 5284.  38 C.F.R. § 4.7. supra.  Accordingly, a 20 
percent rating is warranted for each foot.

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  The overall disability 
resulting from there hallux valgus does not equate to severe 
impairment of the foot. 


ORDER

Service connection for peripheral neuropathy is denied.

A rating evaluation of 20 percent is granted for hallux 
valgus with callosities of the right foot, subject to the law 
and regulations governing the award of monetary benefits.

A rating evaluation of 20 percent is granted for hallux 
valgus with callosities of the left foot, subject to the law 
and regulations governing the award of monetary benefits.


REMAND

The RO granted service connection for PTSD in a September 
1999 rating decision.  A noncompensable rating evaluation was 
assigned for this disability, effective from August 9, 1993, 
with the subsequent assignment of a 50 percent evaluation for 
this disorder, effective from June 19, 1999 pursuant to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411.  The 
appellant has appealed the assignment of a noncompensable 
rating for PTSD for the period from August 9, 1993 to June 
18, 1999.  

Effective November 7, 1996, the rating criteria for mental 
disorders, which include PTSD, were amended.  Since the 
schedular criteria changed during the appeal prior to a final 
Board decision on the issue, the version most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  A review of the October 1999 statement of 
the case reflects that the appellant apparently has not been 
informed of the rating criteria in effect prior to November 
7, 1996. 

The record further discloses that in May 2000, the 
representative filed a notice of disagreement with respect to 
the currently assigned 50 percent rating evaluation for PTSD.  
As such, the issuance of a statement of the case is required.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran to identify 
any VA and private facilities where he has 
received treatment for his psychiatric 
disability from August 9, 1993 to June 18, 
1999 and said records are not already on 
file.  The RO is requested to take the 
appropriate action to obtain copies of these 
records.

2.  Thereafter, RO should readjudicate the 
claim for an increased rating for PTSD from 
August 9, 1993 to June 18, 1999 pursuant to 
the Karnas decision.  

3.  The RO should issue a statement of the 
case to the appellant and his representative 
addressing the issue of entitlement to an 
increased evaluation for post-traumatic 
stress disorder.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time limit 
in which he may file a substantive appeal 
with respect to this issue.  38 C.F.R. 
§ 20.302(b).  The RO is informed that this 
issue is not before the Board for appellate 
consideration until timely perfected

If the benefit sought is not granted the appellant and his 
representative should be furnished a supplemental statement 
of the case, which includes the rating criteria in effect 
prior to November 7, 1996, and an opportunity to respond.  
The case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



